Citation Nr: 0806829	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 until January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

It is noted that veteran requested a BVA hearing in May 2006. 
However, in a July 2007 communication he withdrew his 
request. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of not more than an occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to a higher rating for PTSD, 
relating back to an initial disability rating issued in June 
2005.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Service connection for PTSD was initially granted in a June 
2005 rating decision.  At that time, a 10 percent evaluation 
was assigned.  In August of 2005, a statement from the 
veteran was submitted to the RO stating "request a (sic) 
increase for my SC PTSD which has gotten worse. Request a C + 
P exam." The Board will consider this submission by the 
veteran as the notice of disagreement with the June 2005 
rating action, rather than a new claim.  In reaching this 
conclusion, the Board has afforded all benefit of the doubt 
to the veteran.  

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent rating for PTSD.  He contends that his 
symptoms are of such severity as to warrant an increased 
rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a
10 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

In order to be entitled to the next-higher 30 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
asks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The Board has reviewed the evidence of record during the 
period in question and finds that veteran's disability 
picture most nearly approximates the next-higher 30 percent 
evaluation under DC 9411.  Indeed, the 10 percent rating 
currently in effect, is intended to reflect only mild or 
transient symptoms that only occasionally impair the veteran.  
Here, however, VA clinical records dating back to July 2004 
demonstrate continuous symptoms of PTSD.  Such symptoms 
included nightmares, problems getting along with others, 
hypervigilance, anxiety, rage, flashbacks, impatience, memory 
loss, avoidance of crowds, and sleep loss.  He also reported 
feeling unsafe and easily agitated.  

Due to the regularity of treatment and persistency of PTSD 
complaints, the veteran's symptomatology cannot fairly be 
characterized as transient.  Moreover, his symptoms also 
generally appear to be more than mild in degree.  Indeed, in 
an April 2007 VA outpatient report, he reported feeling 
unsafe and feeling that he had to carry a weapon at times. VA 
records also show persistent nightmares. Additionally, VA 
outpatient records beginning in May 2006 have consistently 
shown poor memory and concentration. 

Based on the foregoing, the currently-assigned 10 percent 
evaluation for the veteran's PTSD, is found to under-
represent the consistency and severity of his disability 
picture.  Indeed, the evidence is determined to be more 
consistent with the next-higher 30 percent rating which 
addresses symptoms of depressed mood, anxiety, suspiciousness 
and poor sleep, all of which have been demonstrated in the 
record throughout the rating period on appeal.

For the foregoing reasons, a 30 percent evaluation is 
warranted throughout the rating period on appeal.  The Board 
will now consider whether an evaluation in excess of that 
amount is appropriate here.

In order to be entitled to the next-higher 50 percent rating 
for PTSD, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the Board finds that 
the evidence does not support an evaluation in excess of 30 
percent for the veteran's service-connected PTSD for any 
portion of the rating period on appeal, as will be discussed 
below.  

Indeed, the overall evidence of record does not indicate that 
the veteran's service-connected PTSD has caused speech or 
thought disorders.  To the contrary, his speech was found to 
be relevant and fluent upon VA examination in May 2005.  
Subsequent VA outpatient records throughout 2006 and 2007 
continue to show clear, organized and relevant speech.  

With respect to his thought processes, the veteran was found 
to be rational upon VA examination in May 2005.  Additional 
VA mental health records dated in February 2005, August 2005 
and January 2006 show that thought process and content is 
organized and logical with adequate insight and judgment. 
There was also no evidence of disorganized speech.  

Based on the foregoing, then, the evidence does not show 
speech, communication or deficiencies in thought process such 
as to warrant the next-higher 50 percent evaluation under DC 
9411.  The evidence of record also fails to indicate panic 
attacks occurring more than once weekly.  In fact, the VA 
examinations and progress reports do not indicate that the 
veteran has experienced any panic attacks.  Such examination 
reports also did not indicate any difficulty understanding 
complex commands.  

Regarding memory, VA outpatient records beginning in May 2006 
have consistently shown poor memory and concentration. The 
evidence of record also reflects disturbances in mood.  For 
example, VA mental health notes revealed anger problems and 
nervousness.  Moreover, the evidence throughout the rating 
period indicates symptoms of social isolation.  For example, 
such isolation was noted in a May 2005 VA clinical record.  
The record stated that veteran lived in a very isolated area 
and in general avoided people when he could.  VA clinical 
records also note his reports of difficulty getting along 
with others and stated that his rage was "out of control." 

Despite the memory and concentration problems, and the 
disturbances in mood detailed above, the overall picture does 
not support a finding that the veteran's PTSD symptoms have 
caused occupational and social impairment with reduced 
reliability and productivity such as to warrant the next-
higher 50 percent evaluation under the general rating formula 
for mental disorders.  In so finding, the Board again notes 
that the VA examination and treatment notes show essentially 
normal communication and cognitive abilities.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also 
considered the veteran's Global Assessment of Functioning 
(GAF) scores assigned at his November 2004 through June 2007 
VA examinations.   GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

Here, the VA examinations reveal GAF scores of no less than 
45.  Moreover, the VA records preceding January 2006 show 
consistent GAF scores of 50. Therefore, the GAF scores 
referable to PTSD in this case range from 45-50. In this 
regard, the Board notes that scores ranging from 41-50 
reflect more serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, the competent evidence does not show 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or serious impairment in social and occupational 
functioning. Thus, the GAF scores are not probative as to the 
veteran's actual disability picture here

Based on the above, the veteran is entitled to a 30 percent 
evaluation throughout the rating period on appeal.  However, 
an initial evaluation in excess of 30 percent is not 
warranted for any portion of the rating period on appeal.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
VA post-service reports as well as a VA examination of May 
2005.  Moreover, his statements in support of his claim are 
of record. The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claim.  

Although veteran has requested an additional VA examination 
in his August 2005 notice of disagreement, the medical 
evidence of record as detailed is found to be sufficient to 
evaluate the claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

An initial evaluation of 30 percent for PTSD is granted, 
subject to the rules governing payment of monetary benefits.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


